Exhibit 10.55

INGERSOLL-RAND COMPANY LIMITED

INCENTIVE STOCK PLAN OF 2007

STOCK OPTION GRANT

DATED AS OF FEBRUARY 12, 2009

Ingersoll-Rand Company Limited (the “Company”) hereby grants to [insert name]
(“Participant”) a non-qualified stock option (the “Option”) to purchase [insert
number of shares subject to Option] shares of the Company’s common stock (the
“Shares”) at an exercise price of US$[insert option price] per Share, pursuant
to and subject to the terms and conditions set forth in the Company’s Incentive
Stock Plan of 2007 (the “Plan”) and to such further terms and conditions set
forth below. Unless otherwise defined herein, the terms defined in the Plan
shall have the same meanings in this grant document.

1. Non-Qualified Stock Option. The option to purchase shares of Common Stock
pursuant to the Option is granted as a “non-qualified stock option” within the
meaning of the Code.

2. Vesting and Exercisability. Participant’s right to purchase Shares subject to
the Option shall vest in three equal installments on each of the first three
anniversaries of the date of grant, subject to Participant’s continued
employment with the Company or an Affiliate on each such anniversary. Subject to
the provisions below, the term of the Option shall be ten years from the date of
grant. Participant’s rights with respect to the Option after termination of
Participant’s employment shall be as set forth below:

(a) If Participant’s employment terminates by reason of voluntary resignation or
a performance based termination, (including, but not limited to, poor
performance or fit with the Company and/or an Affiliate or behavior or results
that are incompatible with continued employment), Participant’s right to
exercise vested Options will expire 90 days following termination of active
employment and all unvested options shall be cancelled as of the date of
termination of active employment;

(b) If Participant’s employment terminates involuntarily by reason of a group
termination (including, but not limited to, terminations resulting from sale of
a business or division, outsourcing of an entire function, reduction in
workforce or closing of a facility (a “Group Termination Event”)), any unvested
Options that would have vested within 12 months following such termination of
active employment shall become fully vested, all other unvested Options shall be
cancelled as of the date of termination of active employment and all vested
Options shall remain exercisable for three years following termination of active
employment;

(c) If Participant’s employment terminates involuntarily by reason of job
elimination, substantial change in the nature of Participant’s position or job
relocation, Participant shall have one year from the date of termination of
active employment to exercise vested Options and all unvested options will be
cancelled as of the date of termination of active employment;

(d) If Participant’s employment terminates due to death or disability, all
unvested Options shall continue to vest according to their original vesting
schedule and vested Options shall remain exercisable for three years following
termination of employment;

(e) Notwithstanding the provisions of (a) through (d) above, if Participant’s
employment terminates after attainment of age 55 with at least 5 years of
service (“Retirement”), all unvested Options shall continue to vest according to
their original vesting schedule and Participant shall have 5 years from the date
of termination of active employment to exercise all vested Options;



--------------------------------------------------------------------------------

(f) In the event Participant’s employment is terminated for cause (including
fraud, malfeasance, felony conviction or violation of Company’s Code of
Conduct), all Options, whether vested or unvested, shall be cancelled
immediately;

(g) In no event shall any portion of the Options be exercisable more than ten
years after the date of grant.

3. Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
by electronic means.

 

Signed for and on behalf of the Company: LOGO [g86517g19c36.jpg] Herbert L.
Henkel Chairman & Chief Executive Officer Ingersoll-Rand Company Limited

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

 

2